DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 August 2021 has been entered.
 Election/Restrictions
Claim 17 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 31 August 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 2, 4, 5, and 7-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record Kwon (US 2017/0151709), Throckmorton (US 2019/0047248), and Dan-Jumbo (US 2016/0046361) while broadly teaching the limitations of the presently claimed invention, do not teach or reasonably suggest the combination of limitations as presently claimed in claims 1, 17, or 19.  	Specifically, none of Kwon, Throckmorton, and Dan-Jumbo teach a composite panel, comprising: a solid laminate stringer structure comprising a middle segment, a base segment, and a top segment, each composite panel segment comprising a plurality of reinforcement plies arranged along a length and a width of the composite panel segment, wherein the length of the composite panel segment comprises a longitudinal axis; the plurality of reinforcement plies are layered into a reinforcement ply stack that provides at least a portion of a thickness of the composite panel segment; the plurality of reinforcement plies of the reinforcement ply stack comprises a plurality of different orientations relative to the longitudinal axis; the different orientations of the plurality of reinforcement plies of the reinforcement ply stack are mostly self-symmetric through the thickness of the composite panel segment about a midpoint of the reinforcement ply stack, where the midpoint is parallel to the longitudinal axis wherein the different orientations vary from being self-symmetric in no more than two carbon fiber plies; and wherein the middle segment is positioned between the base segment and the top segment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783